Title: Morellet to William Temple Franklin, [8 January 1784]
From: Morellet, André, abbé
To: Franklin, William Temple


          
            Monsieur
            jeudy [January 8, 1784]
          
          Le mauvais tems me prive depuis bien longtems du plaisir de voir et votre respectable papa et vous. J’en attens la fin avec bien de l’impatience. J’ai recû votre reponse au sujet de l’affaire que m’avoit confiée mr. le cardinal de rohan et je la lui ai communiquée. Il remercie Mr. votre pere de cet eclaircissement. J’ai pris cette occasion de lui rappeller les promesses qu’il a faites au pauvre arbelot. Mais cette promesse il l’a executée autant qu’il etoit en lui. Les provisions de d’arbelot sont signées. Il ne lui manque que d’etre tout à fait aveugle et il a porté un certificat par lequel il conste qu’il ne l’est pas entierement. Les reglemens sont si formels là dessus qu’il n’est pas possible au cardinal de vaincre cet obstacle. Le sujet est examiné avec beaucoup de rigueur par le conseil et il ne depend pas du grand aumonier to inforce son admission. Il falloit qu’arbelot après avoir vecû quelque tems loin

de paris et de ses environs envoyat un certificat d’un chirurgien juré sur lequel on lui auroit accordé la pension en attendant la place. Je lui expliquerai tout cela pour vous en epargner la peine et je ne perdrai pas de vüe cette affaire qui vous interesse. Voicy encore une demande à mr vôtre pere mais qui n’est pas bien importune ni difficile à accorder. Les entrepreneurs de la societé typographique de neufchatel qui executent en 4to une collection des arts demandent la permission d’en dedier le 20e vol. à mr. franklin obtenes son consentement pour cela et je les en instruirai. Je vous prie de croire au tendre et respectueux attachement dont je fais profession pour vous et pour Mr votre pere
          
            l’abbé Morellet
          
         
          Addressed: A Monsieur / Monsieur Franklin le fils / A Passy
        